DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US patent Publication: 20180239136, “Ishikawa”) in view of Lee et al. (US patent Publication: 20170110090, “Lee”).

Regarding claim 1, Ishikawa teaches, an information processing device (Fig. 2) comprising:

reduce a visibility of a second view opposite to a first view of the user corresponding to the position of interest such that the visibility of the second view of the user becomes lower than a visibility of the first view. ([0060] discloses that the control unit increases display brightness or visibility of first view (zone of focus or gaze)  and reduces the brightness of other region outside (zone created by gaze………….   “[0060] In the example shown in FIG. 7, a display image including a route guidance mark (an arrow mark) a ……….”As a specific method for this purpose, there are methods of increasing display brightness of specific information higher than other information and using a different display color.  In addition, there is a method of relatively emphasizing specific information by reducing the visibility of other information, for example, by reducing the display brightness of other information, changing a display color of other information from color to monochrome (black and white), and displaying other information blurred (shifting the focus), etc..”)
However, Ishikawa doesn’t expressly teach, perform visibility control to gradually reduce visibility of the second view.
Lee teaches, perform visibility control to gradually reduce visibility of the second view. (Fig. 5 and [0072] discloses gradually decreases …………………………..[0072]….. The processor may increase or decrease a brightness such that an instant difference in brightness is gradually reduced in proportion to an increase in a distance from the current viewpoint 520 to an outer boundary of the current viewpoint region 521 or to neighboring regions of the current viewpoint region 521.”).
Ishikawa and Lee are analogous as they are from the field of controlling of displays.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ishikawa to have the visibility control unit configured to perform visibility control to gradually reduce visibility of the second view as taught by Lee for the purpose of reducing a sense of disharmony of the current viewpoint region and other regions.

Claim 19 is directed to a method and its steps are similar in scope and functions of the elements of device claim1 and therefore claim 19 is rejected with same rationales as specified in the rejection of claim 1:

Claim 20 is directed to a program and its elements are similar in scope and functions of the elements of device claim1 and therefore claim 20 is rejected with same rationales as specified in the rejection of claim 1:


Regarding claim 2, Ishikawa as modified by Lee teaches, wherein the visibility of the second view is gradually reduced the visibility from a point in the second view (Lee [0072] indicates the visibility is reduced gradually based on distance,that means if the distance is more the reduction will be more. So Lee    gradually reduces the visibility from a position farthest from the first view in the second view toward a position closest to the first view in the second view ,,,,,,,,,“[0072]…..The processor may increase or decrease a brightness such that an instant difference in brightness is gradually reduced in proportion to an increase in a distance from the current viewpoint 520 to an outer boundary of the current viewpoint region 521 or to neighboring regions of the current viewpoint region 521.”)

Regarding claim 12, Ishikawa as modified by Lee teaches, estimates a position of an object identified based on a sight line direction of the user as the position of interest of the user. (Ishikawa [0039] discloses the position of interest or gaze position is detected based on sight line direction of the user detected by a sight line recognition unit  ……………..[0039] The gaze position detection unit 20 detects a gaze position of the user U by detection of a line of sight and measurement of an eye axis.”)


Claims 4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as modified by Lee as applied to claim 2 and further in view of Karasawa et al. ( US Patent : 5739797, “Karasawa”).

Ishikawa as modified by Lee doesn’t expressly teach, wherein the circuitry is further configured to control the visibility of the second view based on a sensing result of movement of a head of the user. 
However, Karasawa teaches, a circuitry is further configured to control the visibility of the second view based on a sensing result of movement of a head of the user r.  (Column 19 Lines 35-40 discloses visibility control is performed based on movement of user’s head. …..  “the movement of the user's head is mechanically detected while the detection signal from the photosensor 20 is used to control either the transmittance of the partially transparent shading plate or the brightness of the virtual image forming optical system”) 
Karasawa and Ishikawa as modified by Lee are analogous as they are from the field of controlling of displays.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ishikawa as modified by Lee to have circuitry configured to control the visibility of the second view based on a sensing result of movement of a head of the user as taught by Karasawa for the purpose of making sure that visibility or brightness has to be changed because line of sight or gaze has been changed.  

Regarding claim 7, Ishikawa as modified by Lee and Karasawa teaches, wherein the circuitry is configured to control the visibility of the second view on a cover portion which covers a view of the user. (Ishikawa Fig.1 displays a HMD and 

Regarding claim 8, Ishikawa as modified by Lee and Karasawa teaches, the cover portion includes a see-through display and a light control unit, (Ishikawa Fig.1 discloses a HMD and the visibility controls a cover portion covering the user view and the cover portion is the display of the HMD ( see through display) and la light control unit , which is an integral part of HMD which controls the visibility.)  and
control the light control unit such that transmittance of an area corresponding to the second view in the see-through display gradually decreases. (Karasawa, Column 19 Lines 35-40 discloses visibility control or reduction of transmittance is performed based on movement of user’s head. …..  “the movement of the user's head is mechanically detected while the detection signal from the photosensor 20 is used to control either the transmittance of the partially transparent shading plate or the brightness of the virtual image forming optical system”) 


Regarding claim 9, Ishikawa as modified by Lee and Karasawa teaches, the cover portion includes a display unit, (Ishikawa Fig.1 discloses a HMD and the visibility controls a cover portion covering the user view and the cover portion is the display of the HMD (see through display)   and 
in the visibility control, the visibility control unit gradually changes a display color such that the display color in a display range corresponding to the second view in the (Ishikawa {0068] discloses the visibility control is done by changes or color. [0068]….. The virtual image V 5 of the display image is visually recognized by the user U. As a specific method of emphasizing information, the above-mentioned method such as setting display brightness higher than other information or using a different display color is used.”)

Regarding claim 11, Ishikawa as modified by Lee and Karasawa teaches,
the information processing device is a head-mounted device and the information processing device further includes the cover portion. ((Ishikawa Fig.1 discloses a HMD and the visibility controls a cover portion covering the user view and the cover portion is the display of the HMD ( see through display) and a light control unit , which is an integral part of HMD which controls the visibility.)  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as modified by Lee and Karasawa as applied to claim 7 and further in view of Chesnokov et al. ( US Patent Publication: 20180174526, “Chesnokov”).
Regarding claim 10, Ishikawa as modified by Lee and Karasawa teaches, the cover portion includes a display unit, (Ishikawa Fig.1 discloses a HMD and the visibility controls a cover portion covering the user view and the cover portion is the display of the HMD (see through display)   and 
The circuitry is further configured to gradually reduce the visibility of  the second view in the display unit as shown in claim 1 but doesn’t expressly teach so by reducing at least one of a luminance or a resolution.
luminance may be adjusted and the spatially-variant tone mapping operation may be applied in dependence on the level of compression-noise in the image data to control or reduce the visibility of compression artifacts in the image (explained further below).”)
Chesnokov and Ishikawa as modified by Lee and Karasawa are analogous as they are from the field of controlling of displays.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ishikawa as modified by Lee and Karasawa to have the visibility control unit gradually reduces the visibility of the second view in the display unit by reducing resolution in a display range  as taught by Chesnokov for purpose of including a known of controlling visibility to achieve additional method of controlling the visibility.


Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as modified by Lee as applied to claim 2 and further in view of Heo ( US patent Publication: 20180077409, “Heo”).

Regarding claim 13, Ishikawa as modified by Lee doesn’t expressly teach,   estimate a position corresponding to a generation source of sound related to the user as the position of interest of the user.

Heo and Ishikawa as modified by Lee are analogous as they are from the field of controlling of displays.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ishikawa as modified by Lee to have  in a case where a sound related to the user is generated, the position of interest estimation unit estimates a position corresponding to a generation source of the sound as the position of interest of the user as taught by Heo  for purpose of including a known method of finding area of interest to achieve additional method of controlling the visibility.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as modified by Lee as applied to claim 2 and further in view of Ross et al. ( US Patent Publication: 20190019011, “Ross”).
Regarding claim 14, Ishikawa as modified by Lee doesn’t expressly teach, teaches, estimate, as the position of interest of the user, a position of an object in which the user is estimated to be interested in a real space in which the user is positioned or in a virtual space corresponding to virtual reality content the user is using. 
However Ross teaches, estimate, as the position of interest of the user, a position of an object in which the user is estimated to be interested in a real space in which the user is positioned or in a virtual space corresponding to virtual reality real objects in an area of interest.”)
Ross and Ishikawa and Lee are analogous as they are from the field of controlling of displays.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Ishikawa as modified by Lee to estimate, as the position of interest of the user, a position of an object in which the user is estimated to be interested in a real space in which the user is positioned or in a virtual space corresponding to virtual reality content the user is using as taught by Ross for the purpose of providing an appropriate virtual content in AR.


Allowable Subject Matter
Claims 3, 5-6, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 3 is objected to be allowable because the combination of best available prior art fails to expressly teach the limitation as a whole,  gradually expand an area where the visibility is lower than the visibility of the first view from the position farthest from the first view in the second view toward the position closest to the first view in the second view.

Claim 5 is objected to be allowable because the combination of best available prior art fails to expressly teach the limitation as a whole, wherein the circuitry is further configured to: start the control of the visibility of the second view based on a determination that the head of the user is stationary, restrict the start of the control of the visibility of the second view based on a determination that the head of the user is in motion moving, 
.
Claim 6 is objected to be allowable because the combination of best available prior art fails to expressly teach the limitation as a whole, a speed of the gradual reduction of the visibility of the second view based on an increase in a speed of the sensed movement of the head of the user.

Claim 15 is objected to be allowable because the combination of best available prior art fails to expressly teach the limitation as a whole, control the visibility of the second view based on a difference between the sight line direction of the user and a front direction of the user.
 
Claims 16-18 are also objected by virtue of dependency.
.
Response to Arguments


Applicant’s arguments, see remarks Page 11 filed 12/20/2020 with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are not persuasive.  Therefore the rejection has been maintained.
It was conceded in the Office Action that: Ishikawa does not expressly teach, the visibility control unit configured to perform visibility control to gradually reduce visibility of the second view………….….. Lee in its entirety does not describe that brightness of a viewpoint opposite to the current viewpoint 520 is gradually reduced according to a position of interest of the user.”
Examiner replies, the primary reference Ishikawa [0060] reduces a visibility of a second view opposite to a first view of the user corresponding to the position of interest such that the visibility of the second view of the user becomes lower than a visibility of the first view. But doesn’t expressly teach so gradually. Lee teaches, perform visibility control to gradually reduce visibility of the second view. (Fig. 5 and [0072] discloses gradually decreases …………………………..[0072]….. The processor may increase or decrease a brightness such that an instant difference in brightness is gradually reduced in proportion to an increase in a distance from the current viewpoint 520 to an outer boundary of the current viewpoint region 521 or to neighboring regions of the current viewpoint region 521.”).
Examiner proposed to modify Ishikawa to gradually reduce visibility of the second view as taught by Lee for the purpose of reducing a sense of disharmony of the current viewpoint region and other regions. Applicant is only reading the secondary reference so he is not finding how Ishikawa is modified by Lee.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616